This suit was instituted by the appellee company in the county court of Comanche county to recover a balance due upon a sale of 12,000 bushels of oats, and the only question presented for our consideration in appellant's brief is whether the court erred in overruling appellant's plea of privilege to be sued in Tarrant county, the place of its domicile.
An examination of the record discloses that the assignment presenting the question suggested cannot be said to be even a substantial copy of the only paragraph of appellant's motion for new trial which refers to the subject. The assignment must therefore be disregarded in accordance with a well-settled rule of practice. See Vernon's Sayles' Tex.Civ.Stat. art. 1612; Gen. Laws 1913, p. 276; Rules 23 and 29 (142 S.W. xii); Edwards v. Youngblood, 160 S.W. 288; Bradshaw v. Kearby  Kearby, 168 S.W. 436.
No other question having been presented, it is ordered that the judgment be affirmed.